UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 1, 2013 ENVIRONMENTAL SOLUTIONS WORLDWIDE, INC. (Exact name of registrant as specified in its charter) Florida 000-30392 13-4172059 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 200 Progress Drive Montgomeryville, PA 18936 (Address of principal executive offices) Registrant’s telephone number, including area code: (905) 695-4142 and (215) 699-0730 Not applicable. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On August 1, 2013, Environmental Solutions Worldwide, Inc. (the “Company”) appointed Brian Webster to the position of Chief Operating Officer. The terms of Mr. Webster’s employment were not materially amended in connection with this appointment. Mr. Webster, 55, joined ESW CleanTech Inc. (“Cleantech”), a wholly owned subsidiary of the Company, in April 2013 as Head of Manufacturing, leading CleanTech’s manufacturing team in its San Diego facility. Prior to joining CleanTech, Mr. Webster was employed by Cleaire Advanced Emission Controls, LLC, serving first as Director of
